Citation Nr: 0800792	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for stiff-man syndrome, to 
include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
stiff-man syndrome.  

In that rating decision, the RO also denied entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and tinea cruris as due to herbicide exposure.  The veteran 
submitted a timely notice of disagreement and substantive 
appeal (VA Form 9) with respect to all issues addressed in 
the August 2002 rating decision.  However, during a pre-
hearing conference at the June 2007 Travel Board hearing, the 
veteran indicated that he understood that prior examinations 
showed he did not have PTSD or a skin condition that is 
related to his military service and that those two issues are 
not on appeal at this time.  Therefore, the Board finds the 
veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for PTSD and tinea cruris 
and those issues are not currently before the Board for 
appellate consideration.  See 38 C.F.R. § 20.204 (2007).  

As noted, in June 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam from October 1968 to September 1969; 
therefore, his exposure to herbicides during service is 
presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's stiff-man 
syndrome is etiologically related to his active military 
service, including exposure to herbicides.  




CONCLUSION OF LAW

Stiff-man syndrome was not incurred in or aggravated by 
service, nor may it be presumed that stiff-man syndrome was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In April 2002 and August 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from any Federal 
agency, including VA, the service department, and the Social 
Security Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the April 2002 and August 2006 letters 
fully addressed all four notice elements and complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Although complete 
notice was not satisfied until after the initial AOJ 
decision, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a February 2007 
SSOC after complete notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

With regard to VA's duty to assist the veteran in the 
development of his claim, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA outpatient treatment records and private medical 
records, in addition to the private medical records the 
veteran submitted himself.  Significantly, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In addition, 
the veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, no evidence 
of record shows an event, disease, or injury during service, 
and the extensive post-service medical evidence of record 
does not tend to link the post-service disability, first 
shown nearly 20 years after service, to military service in 
any way.  In sum, the current evidence is found to be 
sufficient, and the Board declines to afford the appellant a 
medical examination or obtain a medical opinion with regard 
to this claim.  

Therefore, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  In addition, the law provides 
that, where a veteran served ninety days or more of active 
military service, and certain chronic diseases become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  The 
veteran's claimed stiff-man syndrome is not one of those 
diseases subject to presumptive service connection under 
38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309.  

In this case, the veteran contends that his current diagnosis 
of stiff-man syndrome is related to his military service.  He 
has specifically asserted that he was exposed to the 
herbicide Agent Orange in service, and that such exposure is 
related to his current diagnosis of stiff-man syndrome.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2006).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 8, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2006) and 38 C.F.R. 
§ 3.309(e) (2007) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that, based upon extensive 
scientific research, a presumption of service connection 
based upon exposure to herbicides used in Vietnam should not 
be extended beyond specific disorders.  See e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6) (2007).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the veteran's DD Form 214 reflects the veteran 
served in Vietnam from October 1968 to September 1969.  There 
is no affirmative evidence of record showing the veteran was 
not exposed to herbicides in service; therefore, his exposure 
to herbicides is presumed.  

The Board notes, however, that the veteran's stiff-man 
syndrome is not one of the disabilities for which presumptive 
connection is available based upon herbicide exposure.  As 
noted above, the Secretary of Veterans Affairs has determined 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board notes the 
veteran has argued that all of the long-term effects of 
herbicide exposure are not known and that he began to 
manifest symptoms of stiff-man syndrome within one year after 
he was separated from service.  The veteran is correct in 
that all of the long-term effects of and disabilities related 
to herbicide exposure are not known; however, in order to 
receive the presumption in this regard, the veteran must show 
he has been diagnosed with one of the diseases which have 
been found to have a positive association with herbicide 
exposure.  As noted, stiff-man syndrome is not one of the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  Therefore, 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given 
the veteran's specific diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
The veteran's service medical records (SMRs), including his 
pre-enlistment and separation examination reports, dated in 
September 1967 and July 1971, respectively, are negative for 
any complaints, treatment, or findings related to loss of 
balance, severe stiffness and pain in the lower back and 
right lower extremity, or any neurological disorder 
manifested thereby.  In this regard, the Board notes the 
veteran testified that there were no indications of symptoms 
during service, but that, less than one year after he was 
discharged, he began experiencing strange symptoms.  

At the June 2007 Travel Board hearing, the veteran testified 
that, on two occasions, he was unable to move his entire body 
after waking up from a nap.  He also testified that he 
frequently experienced stiffness on the right side of his 
neck and was unable to turn it.  The veteran has reported 
that he sought treatment for his symptoms at the Army Medical 
Center at Camp Kue in Okinawa, Japan, as early as 1972, and 
also sought treatment at the Subic Naval Base in 1973.  The 
Board notes the RO attempted to obtain the medical records 
documenting such treatment; however, the National Personnel 
Records Center (NPRC) was unable to locate any such records.  
See October 2006 Memorandum of a Formal Finding of 
Unavailability of Medical Records.  As a result, the first 
time the veteran is shown to complain of problems associated 
with balance and stiffness is in June 1991.  

In this context, the Board notes that, when the veteran 
sought treatment in June 1991, he reported that he had been 
in normal health until January 1989, when he had a single 
episode of severe pain in his right thigh and buttocks with 
contraction of the muscles following jogging.  See June 1991 
Neurologic Consultation; see also February 2001 private 
medical record from Dr. K.B.B.  Similarly, a letter written 
by the veteran dated in November 1993 states that he has had 
problems with loss of balance and severe stiffness in his 
lower back and upper right leg since approximately January 
1989.  Based on the foregoing, the Board finds the veteran's 
report of experiencing symptoms within his first post-service 
year to be of lessened probative value in light of the lack 
of corroborating medical evidence documenting such complaints 
or treatment.  In making this determination, the Board 
affords more probative weight to the statements contained in 
the June 1991 Neurologic Consultation, February 2001 private 
medical record, and the veteran's November 1993 letter 
regarding the onset of his symptoms in January 1989.  

The gap of almost 20 years between the time the veteran was 
separated from service in 1971 and the first time he reported 
having symptoms in January 1989 militates against a finding 
that the veteran's current diagnosis is related to a chronic 
disorder that was initially manifested in or shortly after 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Even if the Board were to assume the veteran experienced 
symptoms of stiffness and pain during within his first post-
service year, there is no competent medical evidence of 
record which shows the veteran's stiff-man syndrome is 
related to his military service, to include any herbicide 
exposure therein.  

In evaluating the ultimate merit of this claim, the Board 
finds especially probative that there is no medical evidence 
of record that relates the veteran's stiff-man syndrome with 
his military service in general, or his exposure to 
herbicides specifically.  Review of the record reveals that 
the veteran's symptoms were extensively evaluated and went 
undiagnosed for many years.  Although the veteran's symptoms 
were given varying diagnoses, including paraparesis, 
myelopathy, and possible acute and/or lateral sclerosis, the 
examining physicians consistently reported that his symptoms 
were of unknown or uncertain etiology.  See private medical 
records dated June 1991 and June 2000.  The veteran was 
eventually diagnosed with stiff-man syndrome in March 2001, 
at which time the examining physician, Dr. K.B.B. noted that 
the veteran had an increased GAD antibody, along with lower 
extremity stiffness and a diagnosis of myelopathy, which was 
compatible with stiff-man syndrome.  However, Dr. K.B.B. did 
not relate the veteran's diagnosis of stiff-man syndrome to 
his military service or his exposure to herbicides therein.  

In this regard, the Board notes that the fact that the 
veteran's symptoms and diagnosis of stiff-man syndrome are of 
uncertain or unknown etiology does not place the positive and 
negative evidence in this claim in approximate balance as to 
require the application of the benefit-of-the-doubt doctrine.  
Instead, the Board finds the lack of an etiology weighs 
against the veteran's claim.  The Board finds probative that, 
at no time since the veteran sought treatment for his 
symptoms or been diagnosed with stiff-man syndrome, has a 
medical professional attributed his disability to his 
military service or provided a medical opinion substantiated 
by sound scientific and medical evidence which suggests that 
the veteran's stiff-man syndrome is associated with herbicide 
exposure.  

The only evidence that relates the veteran's stiff-man 
syndrome to his military service is the veteran's own 
statements.  The Board does not doubt the veteran sincerely 
believes his stiff-man syndrome may be related to his 
exposure to herbicides; however, there is no indication the 
veteran has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to causation and nexus in this case requires sophisticated, 
professional opinion evidence and, as noted above, there is 
no such medical opinion of record.  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted and there is no competent 
medical evidence of record relating the veteran's stiff-man 
syndrome to his military service.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for stiff-
man syndrome, to include as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for stiff-man syndrome, to 
include as due to herbicide exposure, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


